Title: From Alexander Hamilton to Aaron Ogden, 23 October 1799
From: Hamilton, Alexander
To: Ogden, Aaron


          
            Sir,
            N York Octobr 23rd. 99
          
          The deserter from Captain Henry’s company mentioned in your letter of the fifth instant will remain where he is untill a General court Martial can decide on his case.
          It is only by punishment that the practice of desertion can be suppressed. Entire impunity in these cases of desertion would prove destructive of the service—
          With great consideration
          Col Ogden
        